ORDER
The Disciplinary Review Board having reported that STEVEN B. MIROW of STRATFORD, who was admitted to the bar of this State in 1983, and who thereafter was suspended from the practice of law pursuant to Rule 1:20-17 for failure to pay administrative costs assessed against him, effective May 17, 1999, by Order of this Court filed April 16, 1999, has paid in full the administrative costs assessed, against him, and good cause appearing;
It is ORDERED that STEVEN B. MIROW be restored to the practice of law effective immediately.